Citation Nr: 0334538
Decision Date: 12/10/03	Archive Date: 02/11/04

Citation Nr: 0334538	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-29 196	)	DATE DEC 10 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from September 1975 to 
June 1976.

2.  On March 5, 2003, the Board of Veterans' Appeals (Board) 
entered a decision that denied a claim of service connection 
for a psychiatric disorder.

3.  In November 2003, the veteran's representative provided 
the Board with documents reflecting that evidence not 
considered by the Board in March 2003, but pertinent to the 
veteran's claim of service connection, had been forwarded to 
the Board in January 2003.


CONCLUSION OF LAW

The Board's decision, dated March 5, 2003, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, is vacated.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  Due process dictates 
that the Board accept newly submitted evidence subsequent to 
certification until such time as the Board promulgates a 
final decision, or 90 days elapses, whichever comes first.  
38 C.F.R. § 20.1304 (2002).  

In this case, on January 17, 2003, the veteran was notified 
that his appeal was being placed on the Board's docket.  He 
was told that he had 90 days from the date of the letter to 
submit additional evidence.  On March 5, 2003, the Board 
entered a decision in the appeal.  

The veteran's representative filed a motion for 
reconsideration on April 18, 2003, and indicated that she had 
previously filed new medical evidence in the form of a 
private physician's statement dated on December 13, 2002.  
She indicated that this evidence had been submitted to the 
Board on January 21, 2003.  In November 2003, the 
representative forwarded a copy of a January 21, 2003 letter 
and the December 13, 2002 physician's statement to the Board.  

A review of the record reveals that it does not appear that 
the January 21, 2003 letter or the December 13, 2002 
physician's statement was associated with the claims folder 
at the time of the Board's March 5, 2003 decision.  It 
appears that both documents were received by the Board in 
November 2003.  Nevertheless, the Board will accept the 
representative's version of the events that transpired - that 
the private opinion of December 13, 2002 was in fact 
submitted to the Board in January 2003.  

On November 19, 2003, the Board sent the veteran and his 
representative a letter informing them that the motion for 
reconsideration had been rendered moot in light of the fact 
that the Board had decided to vacate its decision of March 5, 
2003.  Accordingly, in the interest of due process, the Board 
will vacate the March 5, 2003, decision in the instant appeal 
pursuant to 38 C.F.R. § 20.904 and issue another decision in 
its place.  (A decision separate from this one addresses the 
underlying merits of the claim of service connection.)


ORDER

The March 5, 2003 decision of the Board is vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0303799	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  In August 1999, the Board remanded the 
case for additional development.  By a July 2000 decision, 
the Board determined that new and material evidence had been 
presented to reopen the claim, but denied the underlying 
claim of service connection as not well grounded.  

Thereafter, the veteran appealed the Board's July 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the VA General Counsel filed a Motion to 
Remand and to Stay Proceedings (Motion) in November 2000.  By 
an Order dated in December 2000, the Court granted the 
Motion, vacated that part of the Board's July 2000 decision 
that denied service connection for a psychiatric disorder, 
and remanded that matter to the Board for further action in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  In August 2001, the Board 
remanded the issue of service connection for a psychiatric 
disorder for additional development.


FINDING OF FACT

The veteran does not have a psychiatric disorder that is 
attributable to military service; a psychosis was not shown 
within a year of the veteran's separation from service.




CONCLUSION OF LAW

The veteran does not have a psychiatric disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) (a 
psychosis may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2002).

In this case, the veteran claims that his psychiatric 
disorder had its onset during service.  Based on a review of 
the evidence, the Board finds that the veteran does not have 
a psychiatric disorder that is attributable to military 
service.  For the reasons that follow, service connection is 
not warranted. 

The veteran's service medical records show that, in 
July 1975, when he was examined for purposes of enlistment, 
he reported in his medical history that he had had nervous 
trouble.  The remaining service medical records are negative 
for any diagnosis suggesting any psychiatric disability.  The 
veteran, however, was discharged because of an inability to 
adapt emotionally to military service.  

Thereafter, an August 1980 private psychological evaluation 
report indicates that the veteran was an immature and 
confused young man.  The diagnostic impression was reactive 
depression and a possible pre-psychotic process in a 
borderline personality.  

Private treatment reports show that, from September to 
December 1980, the veteran was evaluated following several 
suicide attempts.  It was noted that the veteran appeared 
unable to cope with stress; he had a very inadequate, 
dependent personality.  He exhibited no psychotic 
symptomatology.  The final diagnosis was mixed personality 
disorder with inadequate, immature, and sociopathic features.  

A September 1981 psychiatric evaluation and psychosocial 
summary shows that the veteran's diagnosis was an unspecified 
personality disorder.  

Treatment and hospitalization reports from the Altoona VA 
Medical Center, dated from August 1976 to February 1983, show 
that, in June 1982, the assessment was anxiety with 
depression.  In December 1982, the final diagnoses included 
situational stress/chronic anxiety and depression.  In 
February 1983, the diagnosis was acute and chronic drug and 
alcohol abuse.

An April 1996 private psychiatric evaluation indicates that 
the diagnostic impressions included schizoaffective disorder 
and probable borderline intellectual functioning.  In 
September 1996, it was noted that the veteran had experienced 
a deterioration of his emotional state associated with 
intensification of depressive and psychotic symptoms.

The evidence also contains additional VA outpatient treatment 
records, which show that, in January 1997, a panic disorder 
was diagnosed.  In June 1998, the assessment was chronic 
paranoid schizophrenia.  In July 1998, the assessment was 
chronic undifferentiated schizophrenia in remission.  In 
August 1999, chronic paranoid schizophrenia and borderline 
personality disorder were diagnosed.  

When the case was before the Board in August 2001, there was 
no medical opinion on the question of whether the veteran had 
a psychiatric disability, including schizophrenia, that was 
related to his military service, or to specific problems in 
service such as a problem adapting emotionally.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board 
remanded the case for a new examination to better evaluate 
the veteran's claim of service connection for a psychiatric 
disorder.

Pursuant to the Board's August 2001 Remand, a VA examination 
was conducted in February 2002.  The examiner noted the 
veteran's numerous psychiatric diagnoses throughout the 
years.  The veteran also provided his psychiatric history in 
detail.  He also gave a description of his nerve problems 
prior to service, which he indicated he began experiencing 
during high school.  The veteran described himself at that 
time as a slow learner, and recalled having few friends 
during his formal academic years.  He was shy around girls 
and felt uncomfortable at times even being within the school 
environment.  After examining the veteran and reviewing the 
claims file, the examiner believed that the most appropriate 
diagnoses were paranoid schizophrenia plus polysubstance 
dependence, both in partial remission.  The examiner also 
provided a diagnosis of borderline intellectual functioning.  
The examiner opined that the veteran began to experience 
substance abuse even prior to the enlistment in the military, 
and that the precursors for the schizophrenia that was to 
develop later also began before military service.  The 
examiner further opined that the veteran's difficulty 
adapting to the military was likely due to his borderline 
intellectual functioning, which made it difficult for the 
veteran to problem solve or cope with the reported abuse he 
had experienced.  The examiner opined that the veteran would 
have developed a full-blown polysubstance abuse problem and 
schizophrenia whether he was in the military or not.  
Finally, it was the examiner's opinion that the veteran's 
severe mental illness was not precipitated or exacerbated by 
military service.

Based on a review of the evidence, the Board finds that the 
veteran's psychiatric disorder, including paranoid 
schizophrenia, was not attributable to service.  In this 
regard, the record does not show that the veteran had a 
psychiatric problem until August 1980, which is nearly four 
years after separation from service.  Moreover, it was not 
until April 1996 when he was found to have schizoaffective 
disorder, and not until June 1998 when chronic paranoid 
schizophrenia was diagnosed.  Additionally, the Board finds 
that the most recent VA examination best explains the onset 
relative to military service:  the veteran does not have a 
psychiatric disorder, including paranoid schizophrenia, that 
may be attributed to service, or to specific problems in 
service such as a problem adapting emotionally.  The latter 
problem was attributed to borderline intellectual 
functioning, not the onset of psychiatric difficulties.  
Significantly, the record does not contain a contradictory 
medical opinion.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  This is so because the only competent evidence on 
the question of a relationship between psychiatric disorder 
and military service specifically indicates that no such 
relationship exists.  Moreover, the statutory presumption of 
38 C.F.R. § 3.307 does not aid the veteran because no 
evidence has been submitted to show that a psychosis was 
manifested to a compensable degree within a year of his 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2002).

Finally, the Board has considered the veteran's numerous 
written statements regarding the etiology of his psychiatric 
disorder.  While the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the reasons discussed above, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the VCAA, which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of December 1996 and March 
1997; statement of the case issued in April 1997; and 
supplemental statements of the case issued in September 1999 
and December 1999, which informed him of the applicable law 
and regulations.  The record also reflects that the veteran 
was notified by the RO in an October 2001 letter of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claim, and he was given the 
opportunity to submit additional evidence.  Specifically, the 
RO notified the veteran of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, a VA 
examination was conducted and VA records were obtained.  The 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided a VA 
examination in February 2002 and the VA examiner rendered an 
opinion on the central issue in this claim.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for a psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

